Exhibit 10.15

AGREEMENT

          THIS AGREEMENT (this “Agreement”) is entered into as of March 6, 2006,
by and between DAVID SUTTON (“Sutton”) and INFORTE CORP., a Delaware corporation
(“Inforte”).

RECITALS

                    A. Sutton and Inforte are parties to that certain Employment
Agreement, dated as of November 26, 2003 (the “Employment Agreement”), governing
the terms and conditions of Sutton’s employment by Inforte. All capitalized
terms used herein without definition shall have the meanings set forth in the
Employment Agreement.

                    B. Inforte and Sutton have engaged in discussions resulting
in an amicable and mutually satisfactory separation of Sutton’s employment with
Inforte prior to the expiration of the current term under the Employment
Agreement, and the parties mutually agree that Sutton’s last day of employment
with Inforte shall be on the date this Agreement is executed by both parties
(the “Separation Date”).

                    C. Inforte and Sutton mutually desire that Inforte engage
Sutton as a strategic advisor in an independent contractor relationship for a
specified period following the Separation Date, upon the terms and subject to
the conditions set forth in this Agreement.

                    D. Accordingly, the parties now desire to enter into this
Agreement to reflect the foregoing change in Sutton’s relationship with Inforte.

          NOW, THEREFORE, in consideration of the foregoing, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1.     Separation.

          a.     Effective on the Separation Date, Sutton shall be deemed to
have separated as an employee and officer of Inforte.




          b.     Inforte shall pay Sutton the Base Salary earned up to the
Separation Date and an additional aggregate cash amount of $150,000, subject to
applicable tax withholding and to Sutton honoring the terms of this Agreement,
payable pursuant to and in accordance with Inforte’s payroll schedule, for the
six (6)-month period following the Separation Date. Inforte and Sutton agree and
acknowledge that Sutton is not and shall not be entitled to receive any bonus
for 2006 or any prior year. In addition, subject to Sutton honoring the terms of
this Agreement, Inforte, at its sole cost and expense, shall pay directly to its
group health insurance carrier the premiums to permit Sutton (and his spouse and
dependents) to continue to participate in Inforte’s group health insurance plan
from the Separation Date through the earlier of the end of the six (6)-month
period following the Separation Date or the date he secures new full-time
employment which provides group health coverage for which he (and his spouse and
dependents) is eligible, provided Sutton applies for and remains eligible for
such coverage pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1964 (“COBRA”); provided, however, Sutton (and his spouse and dependents), to
the extent otherwise eligible for coverage under COBRA, shall be eligible to
elect coverage for the remaining maximum COBRA period, at the normal and
customary COBRA rates then in effect, upon the termination of Inforte’s premium
payment obligation under this Section 1.b. for any reason.

          c.     From and after the Separation Date, Sutton shall not be
eligible to participate in any of Inforte’s other benefit programs other than as
set forth in Section 1.b. above, except Sutton shall be entitled to all of his
vested benefits under Inforte’s 401(k) Plan in accordance with the terms
thereof.

          d.     Inforte and Sutton agree that, in consideration for an
aggregate cash payment by Inforte to Sutton of $400,000, subject to any
applicable tax withholding and payable in equal installments pursuant to and in
accordance with Inforte’s payroll schedule, commencing in March 2006 and ending
on August 31, 2006, effective on the Separation Date, all unvested shares of
restricted stock (performance and /or tenure based) as of the Separation Date
and all vested stock options of Inforte held by Sutton shall be forfeited or
terminated, and Sutton shall have no interest therein or right thereto, it being
understood that the payment under this Section 1.d. is being paid in lieu of
such shares and options.

          2.     Transition Relationship.

          a.     In consideration for a payment by Inforte to Sutton of an
additional aggregate cash amount of $50,000, subject to applicable tax
withholding and to Sutton honoring the terms of this Agreement, and payable
pursuant to and in accordance with Inforte’s payroll schedule, Inforte shall
engage Sutton, and Sutton shall be engaged, as an independent contractor to
provide strategic advisory services to Inforte beginning on the Separation Date
and ending on August 31, 2006 (“Advisory Term”). During the Advisory Term,
subject to Inforte’s reasonable instruction, Sutton shall assist Inforte in
completing an orderly transition of his responsibilities. Any expenses incurred
by Sutton during the Advisory Term in his capacity as a strategic advisor must
be pre-approved by Inforte.

2




          b.     Inforte may instruct Sutton to cease performing services at any
time without cause during the Advisory Term, in its sole discretion; provided,
however, that Inforte’s obligation to pay Sutton for strategic advisory services
under Section 2.a. shall remain unaffected by any instruction by Inforte
hereunder to cease performing services during the Advisory Term.

          c.     Inforte and Sutton acknowledge that when performing all of the
independent consulting services under the terms of this Agreement, Sutton will
be acting solely as an independent contractor and will not be considered or
deemed to be, or represent to third parties that Sutton is an agent, employee,
joint venturer or partner of Inforte. Subject to the other terms and conditions
of this Agreement, nothing in this Section 2 shall preclude Sutton during the
Advisory Term from becoming employed on a full- time basis with another
employer.

          3.     Public Announcements; Non-Disparagement. Except to the extent
Inforte determines that public disclosure is required or appropriate under
applicable law, Sutton and Inforte each agree not to make any authorized public
announcements of the termination of Sutton’s employment with Inforte without the
other’s prior written consent and approval. Sutton shall not disparage Inforte
or its employees, officers or directors in any manner whatsoever. Inforte’s
current Chairman of the Board, President and Chief Financial Officer
(collectively, “Restricted Officers”) shall not disparage Sutton in any manner
whatsoever, provided that nothing herein is intended to limit or otherwise
restrict the Restricted Officers from making any communication of any nature
among or between themselves or any employee or agent of Inforte.

          4.     Return of Property. Upon the Separation Date Sutton shall
return to Inforte all property of Inforte in his possession and control,
including, but not limited to, all Inforte documents and physical and electronic
files (and all copies thereof), office keys, electronic equipment including
computers and computer related accessories (printers, modems, etc.) and any
other property of Inforte.

          5.     Partial Release from Non-Competition Covenant. In consideration
of Sutton’s execution of this Agreement, Inforte hereby releases Sutton,
effective as of the Separation Date, from his obligations under Section 8.2(a)
of the Employment Agreement and the parties agree that, effective upon the
Separation Date, Sutton shall not be prohibited or restricted from engaging in
or being connected with any business that is a competitor of Inforte. Except as
expressly provided in this Section 5, this Agreement shall in no manner be
construed to release Sutton from any other obligation of Sutton which by its
terms continues following the Term, including, without limitation, Sutton’s
obligations under the remainder of Sections 8 and 9 of the Employment Agreement,
which Sutton hereby agrees to honor.

3




          6.     Sutton Release of Inforte. In consideration of Inforte’s
execution of this Agreement and Inforte’s promise to pay the consideration set
forth in Section 1, Sutton irrevocable and unconditionally releases Inforte, as
well as each of Inforte’s, officers, agents, employees, representatives,
successors and assigns, from all claims existing as of the date of this
Agreement arising from or relating to Sutton’s employment or the termination of
his employment and any claims which arise or may arise under the Employment
Agreement, any other agreement between Sutton and Inforte or an affiliate of
Inforte, the common law of contract, implied contract, tort, public policy, or
statute, such as Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, Section 1981 of the Civil Rights Act of 1866,
the Equal Pay Act of 1963, the Employee Retirement Income Security Act of 1974,
the Rehabilitation Act of 1973, the Americans With Disabilities Act of 1990, the
Family and Medical Leave Act of 1993, the Illinois Human Rights Act, the Cook
County Human Rights Ordinance, the Chicago Human Rights Ordinance, and
amendments to these acts, any other federal, state or local equal employment
opportunity or age discrimination law, wage payment law, or any other federal,
state or local statute, decision, order, policy or regulation establishing or
relating to claims or rights of employees, including, but not limited to, any
and all claims alleging interference with the attainment of any rights under any
insurance, pension, profit sharing or other employee benefit plan, and any and
all claims in tort or contract, based upon public policy, and any and all claims
alleging breach of an express or implied, or oral or written, contract, policy
manual or employee handbook or alleging misrepresentation, defamation,
interference with contract, intentional or negligent infliction of emotional
distress, negligence, or wrongful discharge. Sutton’s release under this Section
6 shall remain in full force and effect notwithstanding any non-payment by
Inforte of the consideration contemplated under Section 1 as result of Sutton’s
failure to honor his obligations under this Agreement.

          7.     Representation Regarding Options and Restricted Stock. Sutton
hereby represents and warrants that he is the sole legal and beneficial owner of
all of the stock options and shares of restricted stock referenced in Section 1
hereof, free and clear of any lien, claim, demand, encumbrance, security
interest, or restriction on transfer of any nature whatsoever.

          8.     Further Acknowledgments. Sutton further acknowledges that (a)
by this Agreement, Inforte has advised him in writing that he should consult
with an attorney prior to executing this Agreement, (b) he has had the
opportunity to read, review and consider all of the provisions of this
Agreement, (c) he understands its provisions and its final and binding effect on
him, and (d) he is entering into this Agreement freely, voluntarily, and without
duress or coercion.

          9.     Effect of Agreement. This Agreement shall supersede all other
agreements relating to the subject matter contained herein, including, without
limitation, severance policies and practices and any termination or severance
provisions of the Employment Agreement. Effective on the Separation Date, except
for Sections 8 and 9 of the Employment Agreement (as modified by Section 5
above), which shall survive in accordance with their terms, the Employment
Agreement shall be terminated.

[REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE FOLLOWS.]

4




          IN WITNESS WHEREOF, the par ties hereto have executed or caused this
Agreement to be executed on the date first above written.

 

INFORTE CORP.

 

 

 

 

 

 

 

By:

/s/ Philip S. Bligh

 

 

--------------------------------------------------------------------------------

 

Name:

Philip S. Bligh

 

Title:

Director and Chairperson

 

 

 

 

 

 

 

By:

/s/ David Sutton

 

 

--------------------------------------------------------------------------------

 

Name:

David Sutton

5